Order entered September 22, 2022




                                       In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-21-00353-CR
                              No. 05-21-00354-CR
                              No. 05-21-00355-CR

                       ARIK NYLES MAXEY, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

              On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
     Trial Court Cause Nos. F17-75257-M, F17-52204-M, & F17-75276-M

                                     ORDER

      Before the Court is appellant’s September 19, 2022 pro se letter asking this

Court to reconsider the June 23, 2022 opinion in this case. This Court denied

appellant’s July 18, 2022 motion for rehearing on July 29, 2022. We construe

appellant’s September 19, 2022 pro se letter as a further motion for rehearing. See

Rodriguez v. State, 446 S.W.3d 520, 525 (Tex. App.—San Antonio 2014, no pet.)

(construing “motion to correct” as motion for rehearing).
      After a motion for rehearing is decided, a further motion for rehearing may

be filed only if this court (1) modifies its judgment, (2) vacates its judgment and

renders a new judgment, or (3) issues a different opinion. See TEX. R. APP. P. 49.5.

Because we did not take any of those actions, appellant is not permitted to file a

further motion for rehearing. We DISMISS appellant’s September 19, 2022

motion.

                                             /s/   CORY L. CARLYLE
                                                   JUSTICE